Citation Nr: 0409373	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
elbow scar.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from September 1959 
to September 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In this case, the veteran's claim for an increased rating was 
filed in September 2002, after a change was made to the 
manner in which disabilities of the skin, including scarring, 
are rated.  67 Fed. Reg. 49590-99 (July 31, 2002) (codified 
at 38 C.F.R. § 4.118 (2003)).  This is significant because 
the RO did not address the rating criteria that were made 
applicable from August 30, 2002.  In the December 2002 rating 
decision, the RO indicated that limitation of function was to 
be addressed in cases such as the veteran's; however, the RO 
concluded that "[t]o assign a higher evaluation there must 
be medical evidence of tenderness of the scar and limitation 
of motion that is caused by the scar."  (emphasis added)  
This was repeated in a July 2003 statement of the case 
without reference to the rating criteria themselves.

The Board cannot find in the applicable rating criteria a 
requirement that there be both tenderness of a scar and 
limitation of motion before a compensable rating is assigned.  
In fact, the rating criteria address pain, not tenderness.  
Id.  Given that the veteran was not afforded a summary of the 
applicable regulations with appropriate citations, and a 
discussion of how such criteria affect the determination, as 
required by 38 C.F.R. § 19.29 (2003), a remand is required.  
This case is therefore REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran 
opportunity to submit or identify any 
additional evidence pertinent to his 
claim.  The veteran should be 
specifically asked to submit any 
additional evidence that is pertinent to 
his claim for an increased (compensable) 
rating.

2.  After the RO has provided any 
necessary assistance to the veteran in 
obtaining additional evidence, the RO 
should re-adjudicate the veteran's claim 
for an increase.  The provisions of 
38 C.F.R. § 4.118 (2003) should be 
applied.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.  It should 
specifically refer to the applicable 
rating criteria and include a discussion 
of how these criteria affect the RO's 
determination.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




